DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kralik et al (U.S. PGPub No. 2002/0097355) in view of Funahata et al (U.S. PGPub No. 2005/0264728).
Regarding claim 1, Kralik teaches a beam splitter (Fig 1, 1) configured to split incident light comprising: a polarization grating having a liquid crystal layer (10; PDLC) configured to switch from an “off” state to an “on” state in response to an applied voltage (para 0024 lines 8-13), the applied voltage aligning a crystal axis of the liquid crystal layer with an optical axis of the incident light to allow the incident light to pass therethrough unimpeded (Fig 1, 18; para 0024 lines 18-20); wherein when the polarization grating is in the “off” state, the liquid crystal layer is configured to polarize the incident light as it passes therethrough (para 0024-0025; p-polarized light when the electric field = 0).
However, Kralik fails to teach a plurality of sub-aperture mirrors configured to reflect the incident light, the sub-aperture mirrors spaced at randomly varying distances from one another. 
Funahata teaches a plurality of conductive members (Fig 1, 17) having a light reflection function (para 0033 lines 13-15) spaced at varying distances from one another (Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beam splitter of Kralik with light reflecting conductive members as taught by Funahata to have a transflective type liquid crystal display that can display a bright and high contrast image without coloring by interference (see Funahata para 0037 and para 0056).
Regarding claim 2, Kralik and Funhata teaches all of the elements of the claimed invention as stated above.
Kralik further teaches wherein: the polarization grating includes a first side (Fig 1, the left side of 10) and a second side (the right side of 10) opposite the first side, the crystal axis running between, and orthogonal to, the first side and the second side when the polarization grating is in the “on” state (para 0024 lines 8-11); and the liquid crystal layer (10) is configured to allow the incident light (18) to pass from the first side (left side) to the second side (right side) unimpeded when in the “on” state (para 0024 lines 8-11).
Regarding claim 3, Kralik and Funhata teaches all of the elements of the claimed invention as stated above.
Funhata further teaches light reflecting conductive members (Fig 1, 17) are positioned on the first side of the polarization grating to reflect the incident light before the incident light passes through the polarization grating.
Regarding claim 6, Kralik and Funhata teaches all of the elements of the claimed invention as stated above.
Kralik further teaches a first transparent substrate (12) positioned on the first side (the left side of 10) of the polarization grating; a second transparent substrate (12) positioned on the second side (the right side of 10) of the polarization grating; a first transparent electrode (14) positioned between the first side of the polarization grating and the first transparent substrate; and a second transparent electrode (14) positioned between the second side of the polarization grating and the second transparent substrate, wherein the first transparent electrode and the second transparent electrode are configured to selectively provide the applied voltage (24).
Regarding claim 7, Kralik teaches a beam splitter (Fig 1, 1) configured to split incident light comprising: a polarization grating having a first side (the left side of 10), a second side (the right side of 10) opposite the first side, and a liquid crystal layer (10; PDLC) between the first side and the second side, the polarization grating configured to switch from an “off” state to an “on” state in response to an applied voltage (para 0024 lines 8-13), the applied voltage aligning a crystal axis of the liquid crystal layer with an optical axis of the incident light to allow the incident light to pass therethrough unimpeded (Fig 1, 18; para 0024 lines 18-20); a first transparent substrate (12) positioned on the first side (the left side of 10) of the polarization grating; a second transparent substrate (12) positioned on the second side (the right side of 10) of the polarization grating; a first transparent electrode (14) positioned between the first side of the polarization grating and the first transparent substrate; a second transparent electrode (14) positioned between the second side of the polarization grating and the second transparent substrate; wherein: when the polarization grating is in the “off” state, the liquid crystal layer is configured to polarize the incident light as it passes therethrough (para 0024-0025; p-polarized light when the electric field = 0); and the first transparent electrode and the second transparent electrode are configured to selectively provide the applied voltage (24).
However, Kralik fails to teach a plurality of sub-aperture mirrors attached to the first transparent substrate and positioned at randomly varying distances from one another, the sub-aperture mirrors configured to reflect the incident light. 
Funahata teaches a plurality of conductive members (Fig 1, 17) having a light reflection function (para 0033 lines 13-15) attached to the first transparent substrate (10) spaced at varying distances from one another (Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beam splitter of Kralik with light reflecting conductive members as taught by Funahata to have a transflective type liquid crystal display that can display a bright and high contrast image without coloring by interference (see Funahata para 0037 and para 0056).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, neither Kralik et al (U.S. PGPub No. 2002/0097355), nor Funahata et al (U.S. PGPub No. 2005/0264728), teach or suggest, alone or in combination, the specific limitations of “wherein the sub-aperture mirrors are positioned on the second side of the polarization grating to reflect the incident light after the incident light has passed through the polarization grating such that reflected light returns through the polarization grating” in the combination as claimed.
Claim 5 is objected to for depending on claim 4. 

Claim 8 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, neither Kralik et al (U.S. PGPub No. 2002/0097355), nor Funahata et al (U.S. PGPub No. 2005/0264728), teach or suggest, alone or in combination, the specific limitations of “a plurality of sub-aperture mirrors attached to the first transparent substrate and positioned at randomly varying distances from one another, the sub-aperture mirrors configured to reflect the incident light after the incident light has passed through the polarization grating such that the incident light returns through the polarization grating, wherein: each liquid crystal layer segment aligns with one of the sub-aperture mirrors along the optical axis; the polarization grating includes a plurality of second transparent substrates between the liquid crystal layer segments, the second transparent substrates allowing incident light to pass from the first side to the second side unimpeded” in the combination as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871